Nicor Inc.
Form 10-K
Exhibit 10.54


 
FIRST AMENDMENT
TO
NICOR INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN


WHEREAS, NICOR Inc. (the “Company”) previously established the NICOR Inc.
Directors’ Deferred Compensation Plan, as amended and restated effective as of
January 1, 2008 (the “Plan”); and
WHEREAS, the Company desires to amend the Plan in certain respects effective as
of January 1, 2008.
NOW THEREFORE, the Plan is hereby amended as follows:


I.  Section 2 of the Plan is deleted in its entirety and the following new
Section 2 is substituted in lieu thereof:
“SECTION 2.  Participation.  A Director of the Company may elect to defer the
payment or portion thereof owed for the:
 
(i)            retainers; or
 
(ii)           meeting fees; or
 
(iii)          awards under the NICOR Inc. Directors Stock Value Plan made after
January 1, 2008; or
 
(iv)          any combination of (i)-(iii) above.
 
Such election must be communicated to the Company in writing prior to December
31 of the year prior to the term for which the Director may be reelected.  For a
Director first elected or appointed to the Board, such election shall be
communicated to the Company in writing within thirty (30) days of the date the
Director is first elected or appointed to the Board; provided such deferment
shall apply only to the compensation earned after such written election is
communicated to the Company.  Once made an election shall continue in force with
respect to succeeding terms of the Director’s service unless the Director shall
advise the Company in writing prior to December 31 of the year prior to the year
of reelection that he or she elects to terminate or change the terms of such
 

--------------------------------------------------------------------------------


deferment effective with such reelection.  In addition, such election shall
specify the manner and date on which the Director elects to receive payment of
the deferred amount under Subsection 3.1 below.  Directors who were Directors on
January 1, 2008, shall file an election as to the time and form of payment of
all their deferrals, whether made prior to or after such date by December 31,
2008; provided, no such election may accelerate payment of any deferrals into
2008.  Notwithstanding any deferral election in existence to the contrary, no
meeting fees paid after the Director’s Separation from Service (whether or not
earned prior to such Separation from Service) may be deferred under this Plan.”


II.  Subsection 3.4 of the Plan is deleted in its entirety and the following new
Subsection 3.4 is substituted in lieu thereof:


 
“3.4
As an alternative to an interest equivalent, a Director may elect to have all or
any portion of his or her compensation converted into share units, each
reflecting a share of the Company’s common stock.  If this alternative is
elected, the Director’s deferred account will be credited with an amount per
share unit equal to the per share dividends and distributions paid on the
Company’s common stock during the period the share unit is in the deferred
account, which amount shall in turn be converted into share units.  The
Director’s right to the dividend equivalent shall accrue on the date the
dividend is declared.  However, the number of share units credit to a Director’s
account for (i) deferred payment of retainers, meeting fees and awards made
during 2008 under the Nicor Inc. Directors’ Stock Value Plan (the “Stock Value
Plan”) and dividend equivalents on all deferred compensation shall be determined
on the basis of the closing market composite price for the Company’s common
stock as reported on the New York Stock Exchange Composite Transactions on the
last trading day preceding the deferred compensation or dividend payment date
and (ii) deferred

 
2 
 

--------------------------------------------------------------------------------

 
 
 
payment of any award made after 2008 under the Stock Value Plan shall be based
on the closing market composite price for the Company’s common stock as reported
on the New York Stock Exchange Composite Transactions on the applicable award
date specified for that award under the Stock Value Plan.  For Separations from
Service occurring on and after July 26, 2007, the share units in the Director’s
account shall be converted to a cash equivalent based on the closing market
composite price for the Company’s common stock as reported on the New York Stock
Exchange Composite Transactions on the first trading day after the date the
Director incurs a Separation from Service.”

 
 
 


3

